Deemer, C. J.
(dissenting). — The majority, while condemning instruction No. 7% given by the trial court, finally conclude that, although inartificially drawn, it was without prejudice, because of other instructions and because of the entire record in the ease. I cannot in justice to myself concur in this view. Had the instruction been advisory only, and not intended to cover the entire case, I might be disposed to concur because of the other instructions in the ease; but as it was not, it must be regarded as in conflict with other instructions covering the same point, and therefore erroneous. If an instruction purporting to cover the entire case is wrong, it cannot be cured by other instructions; for, in the absence of special findings, there is no method whereby to discover which instruction the jury followed; and, as the verdict may have been based upon the erroneous one, it should be set aside and a new trial ordered.
Under the facts of this case, there being no statute requiring the sanding of tracks or the equipping of the particular car in question with a sand box or sand equipment, it was wholly a question of fact for the jury to determine whether or not defendant was negligent in these respects, because of its failure to sand the track or to equip its car with a sand *650box or other sand equipment. The majority concede that the statute relied upon by appellee does not apply to the case, because the car was not of the required size. The trial court would not have been justified in instructing, under the facts disclosed, that defendant was negligent, as a matter of law, because its car was not equipped with a sand box, or because it did not sand the track at the place of the accident. Shumway v. City of Burlington, 108 Iowa 424. But to my mind, it substantially did this very thing. This instruction, as I read it, is as follows:
“If you find from the evidence that the defendant did have, or by the exercise of reasonable and ordinary care should have had, knowledge (of the slippery condition of the track) for such a length of time (before the accident, that it could in the exercise of reasonable care have taken steps reasonably necessary to prevent the accident), then the defendant was negligent; and if the injury to the plaintiff was caused as' the direct and proximate result of defendant’s negligence, and if plaintiff was himself not guilty of contributory negligence, then the plaintiff is entitled to recover in this action. ’ ’
As already stated, this instruction is complete in itself and leaves nothing open to intendment, or to be supplied by other instructions. Thereunder, defendant was expressly declared to be guilty of negligence if it had, or by the exercise of reasonable and ordinary care should have had, knowledge of the slippery condition of the track a sufficient length of time before the accident so that it could have taken steps to prevent the same. That this was erroneous should, I think, be conceded. Although defendant had, or should have had, this knowledge, it by no means follows as a matter of law that defendant was negligent. That question, as the majority say at the beginning of the opinion, was one of fact for a jury; because the statute quoted does not apply. It was manifestly for the jury to say, from all the circumstances disclosed,, whether or not, with knowledge of the slippery condition of *651the track, defendant was negligent in not sanding it, or in not equipping its car with a sand box. If the jury followed this instruction, as we must assume that it did, it must have found its verdict upon the thought that defendant knew or should have known of the slippery condition of the track; and although under other instructions this might not have been sufficient, still, as they are contradictory, the giving of the erroneous one calls for a reversal of the judgment. The negligence of the defendant under this instruction was clearly made out, if the jury found that defendant knew, or should have known, of the slippery condition of the track a sufficient length of time before the accident so that it could have prevented the same. The case must turn not on the negligence of the man in charge of the car which caused the accident, for he was a mere fellow servant of plaintiff, for whose acts defendant was not responsible. To hold defendant liable, it would have to be shown to the satisfaction of the jury that, under all the circumstances, defendant did not use ordinary and reasonable care in furnishing plaintiff a reasonably safe place to work, or with reasonably safe appliances with which to perform the work which he was then doing. Whether or not. such care and prudence were exercised was a question of fact for the jury and not of law for the court. The employee in charge of the ear knew that it was not equipped with a sand box, and knew that the track was slippery and had not been sanded, and the accident may have been due wholly to his want'of ordinary care in handling the car; and, if this were true, defendant was not responsible unless it also was in fault in not furnishing a reasonably safe place to work, and this fault was the proximate cause of the accident.
The majority concede these rules, as I understand it, but still say that the only fault with the instruction is that it was inartificially drawn and should be construed with others which did announce the proper doctrine. In my opinion, this view runs counter to many of our previous eases. The rule heretofore has been that an erroneous instruction *652covering the entire case cannot be cured by other instructions which announce the correct rule. Quinn v. R. R. Co., 107 Iowa 710; Haradon v. Sloan, 157 Iowa 608, 611; Lauer v. Banning, 140 Iowa 319; Thayer v. Coal Co., 121 Iowa 121; Christy v. R. Co., 126 Iowa 432; Blahe v. R. R. Co., 149 N. W. 880*; Meyer v. Boepple Button Co., 112 Iowa 51; Martin v. Light Co., 131 Iowa 724, 734. The Meyer Case, supra, is very closely in point. That the instruction now being considered is erroneous sufficiently appears from the majority opinion, and that it cannot be defended upon any theory is to me very plain. And to my mind, it is equally clear that neither the facts disclosed by the record nor the other instructions given by the trial court cured the error.
The most that can be said of the other instructions is that they announced correct rules; but in so doing, they are in square conflict with the one which is now being considered. No matter how many times the court may have said in other . instructions that the question of negligence was one for the jury, in 7% it squarely said that, if the defendant had, or should have had, knowledge of the slippery condition of the track in time to have prevented the accident, it was guilty of negligence, and if this negligence caused the injury, and plaintiff was not guilty of contributory negligence, he was entitled to recover in this action.
What does it matter that in other instructions the jury was told that the question of defendant’s negligence was for it to determine? How long would it consider that question in the face of instruction 7%? It was. its duty, under this last instruction, to find defendant guilty of negligence, if it knew or should have known of the slippery condition of the track in time to have prevented the accident. Whatever may be said of the limitations upon the human language and of the understanding of the hearers and the readers thereof, we must' not overlook its fair import when used in instructions to juries. To my mind, there is absolutely no room for con*653struetion. The instruction is as clear as words can make it; and even if others were correct, they were necessarily in conflict with the one I have quoted. Conflicting instructions have always been regarded as erroneous, and have so many times been disapproved that I need only cite the following late cases upon the proposition. Benton v. Brown, 145 Iowa 604; Stewart v. R. R. Co., 136 Iowa 182; Romans v. Thew, 142 Iowa 89; Blake v. Miller, 135 Iowa 1; Brusseau v. Brick Co., 133 Iowa 245.
For the errors pointed out, I would reverse.

Not yet officially reported.